United States District Court
for the District of Maryland

            Case No.:1:18-cv-03202-DKC



                  Tony Dewitt
                             Plaintiff

                        v.

              William Ritz, et al.
                             Defendants




   RESPONSE AND OPPOSITION TO DEFENDANTS’
   MOTION TO DISMISS PLAINTIFF’S COMPLAINT
     AS A LITIGATION SANCTION BASED UPON
          WITNESS TAMPERING AND THE
            FABRICATION OF EVIDENCE
INTENTIONALLY BLANK
       Now comes the Plaintiff, Tony Dewitt, to prevent a grave injustice that has to stop,

responds to the Defendants’ Motion to Dismiss Plaintiff’s Complaint as a Litigation Sanction

Based Upon Witness Tampering and the Fabrication of Evidence, and states the following in

support thereof:

       1.      This Honorable Court is required to view the evidence in the light most favorable

to the nonmoving party, Tony Dewitt, and draw all reasonable inferences in his favor.

       2.      The moving parties claim that Mr. Dewitt “engaged in blatant and shocking

witness tampering and outright fabrication of critical evidence...[insofar as he] conned the

criminal justice system with fraudulent evidence to procure the dismissal of his murder charge...

[and] offered to pay key witnesses from his criminal trial...in exchange for helpful testimony in

his post-conviction proceedings and the instant civil case.” Def. Motion at pg. 1.

       3.      To the extent that the Defendants clam that Mr. Dewitt is a bad boy that needs to

be spanked with the ultimate sanction of dismissal, they intentionally gloss over the

overwhelming evidence that the witnesses in question had already testified in Mr. Dewitt’s favor

in his underlying criminal case and that Mr. Dewitt did not come into the evidence that the

Defendants clam he fabricated until he filed a grievance against his attorney that eventually

produced Mr. Dewitt’s case file containing the document referenced by the Defendants as the

“Questioned Document.” Id. at pg. 4.

       4.      Moreover, Mr. Dewitt’s Complaint does not rely on the Questioned Document to

prove that the Defendants violated his rights secured under the United States Constitution.
       THEREFORE, BASED ON THIS RESPONSE AND OPPOSITION AND THE

INCORPORATED MEMORANDUM OF LAW, THIS HONORABLE COURT MUST

DENY THE DEFENDANTS’ MOTION IN ITS ENTIRETY.


                                                            Respectfully submitted,

                                                            /s Charles H. Edwards IV
                                                            ———————————————
                                                            Charles H. Edwards IV, Esquire
                                                            4808 Butler Road
                                                            Glyndon, Maryland 21071




                                CERTIFICATE OF SERVICE

       The Plaintiff hereby affirms that the Defendants were served through the CM/ECF
system care of their attorneys on this 4th day of January, 2021.


                                                            Respectfully submitted,

                                                            /s Charles H. Edwards IV
                                                            ———————————
